          Case 3:20-cv-00812-EWD          Document 1          12/02/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT


                         MIDDLE DISTRICT OF LOUISIANA


LOUELLA TRUSCLAIR                                               CIVIL ACTION:
                                                      *   .


VERSUS                                                          JUDGE:


WALMART INC. AND WAL-MART                                       MAGISTRATE:
LOUISIANA, LLC

* *   A*********;'?**************?*?*********;*?;'?***;'?*****



                                NOTICE OF REMOVAL


TO:      The Honorable Judges
         of the United States District Court
         for the Middle District of Louisiana


         Defendants, Walmart Inc. and Wal-Mart Louisiana, LLC (hereinafter collectively,


"Walmart"), file this Notice of Removal pursuant to 28 U.S.C. §§ 1332 and 1441, and

hereby removes this matter from the 19th Judicial District Court for the Parish of East Baton

Rouge, State of Louisiana, to the docket of this Honorable Court on the grounds set forth


below:


         1.     On May 27, 2020, Louella Trusclair filed this lawsuit against Walmart Inc.


and Wal-Mart Louisiana, LLC in the 19th Judicial District Court for the Parish of East

Baton Rouge, State of Louisiana, bearing case number 696-640 and entitled "Louella

Trusclair v. Walmart Inc. and Wal-Mart Louisiana, LLC." (See Plaintiffs Petition for


Damages, attached hereto and marked for identification as Exhibit "A").


         2.     Walmart was    served through its agent for service of process,          CT


Corporation, with a copy of the Citation and Petition on June 4, 2020. (See CT Corporation

Service of Process Transmittal Notice attached hereto and marked for identification as

Exhibit "B.")




                                            -1-
            Case 3:20-cv-00812-EWD          Document 1       12/02/20 Page 2 of 6




        3.       The suit seeks damages from Walmart for damages allegedly sustained by


the plaintiff as a result of an incident that occurred at the Walmart Supercenter located at


Cortana Mall in Baton Rouge, Louisiana, on July 28, 2019.


        4.       Plaintiff alleges in Paragraph 13 of the Petition that as a result of the


aforementioned incident, she sustained the following non-exclusive elements of damages:


                 1.   Physical pain and suffering (past, present and future);


                 2.   Mental anguish (past, present and future);


                 3.   Loss of enjoyment of life (past, present and future);


                 4.   Disfigurement and disability;


                 5.   Medical expenses (past, present and future);


                 6.   Lost Wages/Earnings (past, present and future); and


                 7.   Loss of Earning Capacity.


Plaintiff does not detail the nature of her alleged injuries and Plaintiffs petition further fails


to provide a general allegation that the claim exceeds or is less than the amount necessary


to provide lack ofjurisdiction in federal court due to insufficiency of damages. La. C.C.P.


art. 893.


        5.       On November 11, 2020, plaintiff served upon Walmart through its attorney


of record Answers to Initial Interrogatories and Responses to Requests for Production of


Documents. In Answer to Interrogatory No. 7, plaintiff provides that she has treated with


numerous health care providers for injuries sustained in the accident, including the


physicians at the Bone & Joint Clinic of Baton Rouge, as well as treatment received at the

Orthopedic Surgery Center in Baton Rouge. In Answer to Interrogatory No. 11, plaintiff

itemizes medical expenses to date totaling $95,085.02.




                                               -2-
        Case 3:20-cv-00812-EWD            Document 1       12/02/20 Page 3 of 6




 I.     REMOVAL         IS     PROPER    BECAUSE        THIS    COURT       HAS    SUBJECT
        MATTER JURISDICTION PURSUANT TO 28 U.S.C. $ 1332.


        6.      28 U.S.C. § 1332 provides federal district courts with concurrent original


jurisdiction in cases "where the matter in controversy exceeds the sum or value of $75,000,


exclusive of interest and costs, and is between - (1) citizens of different States."


        A.     THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00.


        7.     The Fifth Circuit has explained that for purposes of establishing removal

jurisdiction, a defendant may demonstrate that the amount in controversy exceeds


$75,000.00, "in either of two ways: (1) by demonstrating that it is 'facially apparent' from


the petition that the claim likely exceeds $75,000.00 or (2) 'by setting forth the facts in


controversy-preferably in the removal petition, but sometimes by affidavit-that support a


finding of the requisite amount."' Grant v. Chevron Phillips Chemical Co., 309 F.3d 864,


868 (5th Cir. 2002) (emphasis in original) (quoting Allen v. R & H Oil & Gas Co., 63 F.3d


1326, 1335 (5th Cir. 1995)).


        8.     Plaintiff has alleged injuries and damages that, if true, which defendant


vehemently denies, place an amount in controversy which exceeds the sum or value of


$75,000.00, exclusive of interest and costs. Plaintiffs Petition for Damages does not offer


a binding stipulation that plaintiff will not seek to enforce any judgment that may be


awarded in excess of $75,000.00, as would be required pursuant to Davis v. State Farm,

No. 06-560, slip op.


       9.      While Walmart admits no liability, nor any element of damages, Walmart


has met its burden of showing that the amount in controversy is in excess of SEVENTY-


FIVE THOUSAND AND NO/100 ($75,000.00) DOLLARS, exclusive of interest and costs.




                                            -3-
        Case 3:20-cv-00812-EWD             Document 1       12/02/20 Page 4 of 6




        B.       COMPLETE DIVERSITY


        10.      Walmart Inc. is a Delaware Corporation with its principal place of business

in Bentonville, Arkansas, which is a publicly held company.


        1 1.     Wal-Mart Louisiana, LLC is a Delaware limited liability company with its


principal place of business in Bentonville, Arkansas, and its sole member or owner being

Wal-Mart Stores East, LP, a Delaware limited partnership with its principal place of


business in Bentonville, Arkansas and which is composed of two partners, namely WSE

Management, L.L.C. (GP) and WSE Investment, L.L.C. (LP), both Delaware limited


liability companies with their principal place of business in Bentonville, Arkansas, and the

sole member of said two limited liability companies is Wal-Mart Stores East, Inc., an


Arkansas corporation with its principal place of business in Bentonville, Arkansas.        All

shares of stock in Wal-Mart Stores East, Inc. are owned by Wal-Mart Stores, Inc., a


Delaware corporation with its principal place of business in Bentonville, Arkansas, which


is a publicly held company.


        12.      Plaintiff is a resident and domiciled in the Parish of East Baton Rouge, State


of Louisiana.


        13.      Accordingly, there is complete diversity of citizenship between the plaintiff


and the only properly named defendants.


       14.       This is a civil action over which the United States District Court for the

Middle District of Louisiana has concurrent original jurisdiction under the provisions of 28

U.S.C. § 1332, et seq., as the amount in controversy, evidenced by the Petition for

Damages,       exceeds   SEVENTY-FIVE        THOUSAND         AND     NO/100     ($75,000.00)




                                              -4-
        Case 3:20-cv-00812-EWD             Document 1       12/02/20 Page 5 of 6




DOLLARS, exclusive of interest and costs, and complete diversity exists between all

adverse parties.


II.     WALMART HAS SATISFIED THE PROCEDURAL REQUIREMENTS
        FOR REMOVAL,


        15.     Walmart was served with plaintiffs discovery responses through its


attorney of record on November 11, 2020.


        16.     This Notice of Removal is being filed within thirty (30) days after first


receipt by Walmart of a copy of the initial pleadings setting forth the claim of relief upon


which the action is based, it is therefore timely under 28 U.S. C. § 1446(b).


        17.     Jurisdiction is founded in the existence of diversity jurisdiction under 28

U.S.C. § 1332, which grants federal courts concurrent original jurisdiction over claims


where the matter in controversy exceeds the sum or value of SEVENTY-FIVE


THOUSAND AND NO/100 ($75,000.00) DOLLARS, exclusive of interest and costs, and


is between citizens of different States.


        18.     The 19th Judicial District Court for the Parish of East Baton Rouge, State of :

Louisiana, is located within the Middle District of Louisiana pursuant to 28 U.S.C. § 98(a).

Therefore, venue is proper in accordance with 28 U.S.C. § 1441(a) because it is the "district

and division embracing the place where such action is pending."


        19.    No previous application has been made by Walmart in this case for the relief

requested herein.


       20.     Pursuant to 28 U.S.C. § 1446(a), a copy of the Petition is attached hereto as

Exhibit A. Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being

served upon plaintiff in proper person , and a copy is being filed with the Clerk of Court

for the 19th Judicial District Court for the Parish of East Baton Rouge, State of Louisiana.

                                             -5-
        Case 3:20-cv-00812-EWD             Document 1        12/02/20 Page 6 of 6




        21.     Petitioners, Walmart Inc. and Wal-Mart Louisiana, LLC, desire and are


entitled to trial by jury of all issues herein.


        WHEREFORE, defendants, Walmart Inc. and Wal-Mart Louisiana, LLC, hereby


remove this action from the 19th Judicial District Court for the Parish of East Baton Rouge,

State of Louisiana, to the docket of the United States District Court for the Middle District

of Louisiana.


                                                  Respectfully submitted,


                                                  /s/ Roy C. Beard                 :
                                                  ROY C. BEARD, ESQ. (#17461)          .
                                                  McCRANIE, SISTRUNK, ANZELMO,
                                                  HARDY, McDANIEL & WELCH
                                                  909 Poydras Street, Suite 1000
                                                  New Orleans, LA 70112
                                                  Telephone: (504) 831-0946
                                                  Facsimile: (800) 977-8810
                                                  Attorney for Walmart Inc. and Wal-Mart
                                                  Louisiana, LLC                           :




                              CERTIFICATE OF SERVICE


       I do hereby certify that I have on this 2nd day of December, 2020, served a copy of

the foregoing pleading on counsel for all parties to this proceeding, by filing this pleading

electronically using the United States District Court for the Middle District of Louisiana

ECF system.


                                                  /s/ Rov C. Beard
                                                                ROY C. BEARD




                                              -6-
